       Case 6:20-cv-01133-JTM-GEB Document 5 Filed 06/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

TERRELL R. JONES,
            Plaintiff,

v.                                               Case No. 20-1133-JTM-GEB

EPIC GAMES,
          Defendant.

                                         ORDER

       This matter is before the court on plaintiff Terrell R. Jones’s Motion to Dismiss

(Dkt. 4) and his Motion for Leave to Proceed In Forma Pauperis (Dkt. 3). Jones requests

that the court dismiss “any claims” that were filed against defendant Epic Games. The

court’s review of the record shows that Epic Games was never served in the matter, has

not entered an appearance, and has not filed an answer or motion for summary judgment.

Jones would consequently have been entitled to voluntarily dismiss this matter without

leave of the court. See Fed. R. Civ. P. 41(a)(1)(A)(i). Jones’ Motion to Dismiss (Dkt. 4) is

therefore GRANTED. All claims asserted by Jones against Epic Games are hereby

dismissed without prejudice.

       The pending Motion for Leave to Proceed In Forma Pauperis (Dkt. 3) is DENIED

as moot.

       IT IS SO ORDERED this 1st day of June, 2020.

                                          /s/J. Thomas Marten
                                          THE HONORABLE J. THOMAS MARTEN
                                          UNITED STATES DISTRICT COURT
